IN THE SUPREME COURT OF THE STATE OF NEVADA


                      BRYAN PHILLIP BONHAM,                                     No, 84405
                      Petitioner,
                      vs.
                      THE EIGHTH JUDICIAL DISTRICT                                    FILED
                      COURT OF THE STATE OF NEVADA,
                      IN AND FOR THE COUNTY OF                                        APR 1 4 202
                      CLARK,                                                        ELIZABETH A. BROWN
                                                                                  CLERK OF SUPREME COURT
                      Res • ondent.                                              BY
                                                                                        EPLfl7 CLERK

                                             ORDER DENYING PETITION

                                  This pro se original petition seeks a writ of mandamus
                      compelling the district court to supply petitioner free copies of written
                      orders regarding petitioner's motion to correct illegal sentence and petition
                      for a writ of habeas corpus. Having considered the petition, we are not
                      persuaded that our extraordinary and discretionary intervention is
                      warranted. See NRS 34.170; Pan u. Eighth Judicial Dist. Court, 120 Nev.
                      222, 228, 88 P.3d 840, 844 (2004) (petitioners bear the burden to
                      demonstrate that extraordinary relief is warranted).
                                  Petitioner has not demonstrated that he requested and was
                      denied free copies by the district court in the first instance. See NRAP
                      21(a)(4) (providing that the petitioner shall submit an appendix containing
                      all documents "essential to understand the matters set forth in the
                      petition"). Even assuming the relief sought here could be properly obtained
                      through a petition for writ relief, any application for such relief should first
                      be directed to and resolved by the district court. See State u. Cty. of Douglas,
                      90 Nev. 272, 276-77, 524 P.2d 1271, 1274 (1974) (noting that "this court
                      prefers that such an application [for writ relief] be addressed to the
                      discretion of the appropriate district court" in the first instance), abrogated

SUPREME COURT
     OF
   NEVADA

(4.1) 1)47A cd1201,
                        on other grounds by Attorney Gen. v. Gypsum Res., 129 Nev. 23, 33-34, 294
                        P.3d 404, 410-11 (2013).1 Accordingly, we
                                    ORDER the petition DENIED.2



                                                   Parraguirre


                                                     ,_•                         2f44            J.
                        Hardesty                                     Stiglich




                        cc:   Bryan Phillip Bonham
                              Attorney General/Carson City
                              Clark County District Attorney
                              Eighth District Court Clerk




                              1To  the extent the district court has not yet issued a written order
                        regarding petitioner's petition for a writ of habeas corpus, this court is
                        confident the district court will issue a written ruling as expeditiously as its
                        calendar permits.

                              2Petitioner's   March 18, 2022, "Notice of Motion" is denied.
SUPREME COURT
        OF
     NEVADA
                                                                 2
(0) 1947A    416Ylor.